IN THE SUPREME COURT OF TENNESSEE
                                AT NASHVILLE




                                                     NOT FOR PUBLICATION




ROBERT BEAN, FRANKLIN                        )
SHAFFER, DAVID AUTRY,                        )
MACK ROBERTS, KEVIN ANTLE,                   )
TOM NICHOLS, TAMMIE BEASLEY,                 )
and ROXANNE LUCE,                            )
                                             )
       Plaintiffs/Appellees,                 )
                                             )       DAVIDSON CHANCERY
v.                                           )
                                             )
NED RAY McWHERTER, in his                    )       Appeal No. 01S01-9607-CH-00132
capacity as Governor of the State of         )
Tennessee, CHARLES W. BURSON,                )
Attorney General of the State of             )
Tennessee, TENNESSEE WILDLIFE
RESOURCES COMMISSION, and
GARY MYERS, Director of the
                                             )
                                             )
                                             )
                                                                 FILED
Wildlife Resources Agency,                   )
                                             )                    October 27, 1997
       Defendants/Appellants.                )
                                                                Cecil W. Crowson
                                                               Appellate Court Clerk




                      ORDER ON PETITION TO REHEAR


       A petition for rehearing has been filed on behalf of Plaintiffs/Appellees. After

consideration of the same, the Court is of the opinion that the petition should be and the

same is hereby denied at the cost of Plaintiffs/Appellees.



       Enter this _____ day of October, 1997.




                                                     PER CURIAM